DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/7/22.  Claims 1-11, 13-14 were amended; claim 12 was cancelled; claims 15-21 are newly added; claims 8, 10 were previously withdrawn.  Claims 1-11 and 13-21 are presently pending and presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 9 of Remarks, filed 6/7/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see page 9 of Remarks, filed 6/7/22, with respect to the rejections of claims 11-15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 11-15 under 35 U.S.C. 101 have been withdrawn. 
5.	Applicant’s arguments, see page 9 of Remarks, filed 6/7/22, with respect to the rejections of claims 1-7, 9, and 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-7, 9, and 14 under 35 U.S.C. 112(b) have been withdrawn. 
6.	Applicant’s arguments, see pages 9-13 of Remarks, filed 6/7/22, with respect to the rejections of claims 1-7, 9, and 11-15 under 35 U.S.C. 103 as being unpatentable over Park (US Pat. 9,453,299) in view of Koven (US Pat. 9,412,038) have been fully considered and are persuasive.  The rejections of claims 1-7, 9, and 11-15 under 35 U.S.C. 103 have been withdrawn. 

Drawings
7.	The drawings were received on 6/7/22.  These drawings are acceptable.

Election/Restrictions
8.	Claim 1 is allowable. Claims 8 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-III, as set forth in the Office action mailed on 10/26/21, is hereby withdrawn and claims 8 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile computing device” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
12.	Claims 1-11 and 13-21 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-10 and 16-21,
	As persuasively argued by applicant in pages 9-13 of Remarks filed 6/7/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Park in view of Koven.  The closest prior art, Park (US Pat. 9,453,299), discloses a system comprising:
an image sensor (“image recognition function”, camera 86) disposed on a mobile computing device (M) and configured to capture one or more images of one or more items to be washed by a laundry washing machine (W) [Fig. 21-22; col. 12, lines 29-47]; and 
a controller (SVC) in communication with the image sensor and configured to process the one or more images to determine data from the one or more images of the one or more items [Fig. 5; col. 12, line 48 – col. 13, line 3], the controller further configured to configure one or more parameters for a wash cycle of the laundry washing machine based upon the data [col. 16, lines 27-67].  
Park teaches that the controller (SVC) in communication with the image sensor is configured to process the one or more images of the one or more items and extract state information such as contamination state or material feature of the laundry [col. 12, line 48 – col. 13, line 3], but does not teach that the controller is configured to determine color composition data from the one or more images and detect a stain on an item as basis for configuring one or more parameters for a wash cycle of the laundry washing machine.
Secondary reference Koven (US Pat. 9,412,038) discloses a system comprising: an image sensor (204) disposed on a mobile computing device (202) and configured to capture one or more images of one or more items to be washed by a laundry washing machine [Fig. 2; col. 7, lines 12-26]; and a controller (determining system 800) in communication with the image sensor and configured to process the one or more images to determine color composition data (816) from the one or more images of the one or more items [Fig. 2; col. 15, lines 37-63].  Koven, however, teaches away from configuring the parameters of a wash cycle based upon any detected stains, since stains are expressly avoided when calculating characteristics of a garment.
Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the system defined by claim 1 wherein the controller is configured to both “determine color composition data from… one or more images [captured by an image sensor of a mobile computing device]” and “detect a stain on an item”, and then “configure one or more parameters for a wash cycle of [a] laundry washing machine based upon the color composition data and the detected stain”.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-10, 16-21) are in condition for allowance.
Regarding claims 11 and 13-15,
As persuasively argued by applicant in pages 9-13 of Remarks filed 6/7/22, newly amended independent claim 11 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Park in view of Koven.  Independent claim 11 is allowable for similar reasons to allowable independent claim 1 explained above.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the method defined by claim 11 comprising “processing the one or more images with the controller to determine color composition data from the one or more images” and “processing the one or more images with the controller to detect a stain on the one or more items to be washed by the laundry washing machine from the one or more images”, and then “configuring one or more parameters for a wash cycle of the laundry washing machine based upon the color composition data and the detected stain to cause the laundry washing machine to perform a wash cycle using the configured one or more parameters”.  For at least the above reasons, independent claim 11 (and therefore dependent claims 13-15) are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711